JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court *16for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s orders filed February 25, 2011, and March 28, 2011, be affirmed. The district court properly dismissed appellant’s complaint for failure to state a claim. Appellant fails to identify any error in the district court’s decision, which stated the District of Columbia’s Sex Offender Registration Act is not punitive, see In re W.M., 851 A.2d 431, 434-35 (D.C.Cir.2004), and appellant does not have a liberty interest in convenience, see Franklin v. District of Columbia, 163 F.3d 625, 631 (D.C.Cir.1999) (“unless an individual is threatened with losing ‘liberty’ within the Fifth Amendment’s meaning, it is of no constitutional moment whether the individual will receive ‘due process of law’ ”). The district court also properly denied appellant’s motion for reconsideration and motion to recuse Judge Kollar-Kotelly.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.